OPINION — AG — THE OKLAHOMA LAWS RELATING TO THE EXTENSION OF THE FEDERAL OLD AGE AND SURVIVORS INSURANCE SYSTEM TO EMPLOYEES OF THE STATE, POLITICAL SUBDIVISIONS, DO NOT CONTAIN AN EXPRESS REQUIREMENT THAT THE FEDERAL STATE AGREEMENT, OR MODIFICATIONS THEREOF, SHALL INCLUDE ALL SERVICE DESCRIBED IN EITHER PAR. (4) OR PAR. (5) OF 51 O.S.H. 123 (51 O.S.H. 123(4), 51 O.S.H. 123(5)) AS AMENDED, PERFORMED BY INDIVIDUALS IN POSITIONS COVERED BY A RETIREMENT SYSTEM WITH RESPECT TO WHICH THE GOVERNOR HAS ISSUED A CERTIFICATE TO THE SECRETARY OF HEALTH, EDUCATION AND WELFARE IN ACCORDANCE WITH SECT. 218(D)OF THE FEDERAL SOCIAL SECURITY ACT, IS IMMATERIAL, FOR, IF SUCH A PROVISION WERE CONTAINED IN THE LAW, IT WOULD SIMPLY BE A " SPECIAL " PROVISION ALSO COVERED BY " GENERAL " PROVISIONS OF THE SAME LAWS. CITE: 51 O.S.H. 364, 51 O.S.H. 541(A), 51 O.S.H. 121, 51 O.S.H. 123, 51 O.S.H. 122(B) (JAMES C. HARKIN)